Case 19-18291-JKS          Doc 17     Filed 06/20/19 Entered 06/20/19 17:55:26            Desc Main
                                      Document     Page 1 of 5




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 COHN LIFLAND PEARLMAN
  HERRMANN & KNOPF LLP
 Attorneys for Cohn Lifland Pearlman Herrmann
 & Knopf LLP
 Park 80 West-Plaza One
 250 Pehle Avenue, Suite 401
 Saddle Brook, New Jersey 07663
 (201)845-9600
 Our File: 39843-3
                                                         Case No. 19-18291
 In Re:
                                                         Chapter 13
 VATCHE ASLANIAN,
                                                         Judge: John K. Sherwood

               Debtor.                                   Hearing Date: June 27, 2019

                                                         CERTIFICATION OF JEFFREY W.
                                                         HERRMANN, ESQ., ON BEHALF
                                                         OF COHN LIFLAND PEARLMAN
                                                         HERRMANN & KNOPF LLP IN
                                                         OBJECTION TO CONFIRMATION
                                                         OF DEBTOR’S PLAN


          Jeffrey W. Herrmann, Esq., hereby certifies:

          1. I am an attorney-at-law of the State of New Jersey and a member of the law firm of

Cohn Lifland Pearlman Herrmann & Knopf LLP, counsel for creditors, Cohn Lifland Pearlman

Herrmann & Knopf LLP ("Cohn Lifland").

          2. I submit this certification in support of Cohn Lifland's objection to confirmation of the

Debtor’s Chapter 13 plan.

                                              HISTORY

          3. On April 24, 2019 (the “Petition Date”) Aslanian filed the present voluntary petition for

relief under chapter 13 of title 11 of the United States Code, as amended (the “Bankruptcy Code”).
Case 19-18291-JKS         Doc 17     Filed 06/20/19 Entered 06/20/19 17:55:26            Desc Main
                                     Document     Page 2 of 5


         4. On April 24, 2019 (the “Petition Date”), Aslanian’s estranged wife, Anna Manukian-

Aslanian, filed a separate voluntary petition for relief under Chapter13 under Case Number 19-

18299.

         5. Both Chapter 13 petitions had been filed by the firm of Scura, Wigfield, Stevens &

Cammarota, LLP on behalf of the debtors.

         6. Prior to the filing of those two (2) petitions both debtors had been engaged in a divorce

proceeding in the Superior Court of New Jersey under Docket No. FM-02-1637-18.

         7. Vatche Aslanian (“VA”) had been represented in the divorce by the firm of Cohn

Lifland.

         8. Anna Manukian-Aslanian (“AMA”) had been represented in the divorce by the firm of

Finnerty, Canda & Concannon, P.C. (FC&C).

         9. During the pendency of the divorce litigation on February 23, 2018 the parties entered

into and signed a Consent Order enjoining and restraining both parties from amongst other things,

directly or indirectly transferring, withdrawing, converting any assets. (Exhibit “A”)

         10. On February 14, 2019, FC&C filed a motion to be relieved as counsel for AMA, and

also requested that the court impose a Charging Lien in favor of the firm in the amount of

$82,815.09 and sought other relief.

         11. On February 22, 2019, Cohn Lifland filed a cross motion also requesting to be relieved

as counsel for debtor, and requested that the court impose a Charging Lien in favor of Cohn Lifland

in the amount of $68,029.36 and sought other relief.

         12. On March 15, 2019, the State Court entered a series of three (3) Orders:
Case 19-18291-JKS         Doc 17    Filed 06/20/19 Entered 06/20/19 17:55:26             Desc Main
                                    Document     Page 3 of 5


                a) Relieving FC&C as counsel for AMA, and imposing a Charging Lien in favor
                of the firm in the amount of $82,815.09;

                b) Relieving Cohn Lifland as counsel for debtor, and imposing a Charging Lien
                and entered a judgment in favor of Cohn Lifland in the amount of $68,029.36.

                Both Orders also restrained both debtor and AMA from further encumbering the
                marital property located at 413 The Fenway, River Edge, NJ (Fenway Property) to
                protect Cohn Lifland’s and FC&C’s lien claims and from “secreting, conveying,
                hypothecating, assigning, selling, or otherwise disposing if any and all holdings and
                assets....”

                c) The third Order established discovery dates and scheduled a date for a plenary
                hearing in furtherance of the fees and additional fees and interest due both firms.
                               (Exhibits “B,” “C,” & “D”)

         13. In violation of their February 23, 2018 Consent Restraining Order, both debtor and

AMA executed a deed transferring the Fenway Property into the Aslanian Living Trust on March

8, 2019. Said deed was recorded with the Bergen County Clerk on March 12, 2019 in Book 3197

Page 33. (Exhibit “E”) No consideration was provided by the Aslanian Living Trust in exchange

for the transfer.

         14. At no time during or after the March 15, 2019 Superior Court hearing did either debtor

or AMA notify the State Court that they had already violated the February 23, 2018 Consent

Restraining Order, or correct the Court’s belief that Fenway Property remained titled in their

names.

         15. On Official Form 107, Statement of Financial Affairs, item 19, of both debtor’s and

AMA’s Chapter 13 Petition they both responded to the following question:

                19. Within 10 years before you filed for bankruptcy, did you transfer any property
to a self-settled trust or similar device of which you are a beneficiary? (These are often called
asset-protection devices.)
  ■ No
Case 19-18291-JKS        Doc 17    Filed 06/20/19 Entered 06/20/19 17:55:26              Desc Main
                                   Document     Page 4 of 5


       16. On Schedule A/B of both debtor’s and AMA’s Petition, they each certify that the

Fenway Property as being owned jointly. There is no representation that the Fenway Property was

already titled in the name of the Aslanian Living Trust.

       17. During the divorce proceedings a Comparative Market Analysis (CMA) was obtained

by debtor and AMA. It indicated that the Fenway Property had a value of between $500,000 to

$535,000. (Exhibit “F”) Contrary to their previous positions, the parties currently maintain in

their petitions that the Fenway Property has a value of $385,000.

       18. Contrary to the information stated in the in the two (2) Armenian Deeds, in Aslanian’s

current bankruptcy, she lists that the properties are jointly owned and does not provide any

information concerning income or expenses. In addition, Aslanian impermissibly reduces the

value of the properties by one-half.

       19. On 5/21/2019 the 341A Meeting of Creditors for both debtor and AMA took place.

       20. During individual questioning of both parties, each testified to have transferred the

Fenway Property into the Aslanian Living Trust on March 8, 2019, but failed to indicate it in their

petitions. They further testified that they had filed a Stipulation of Dismissal to their Divorce

proceedings, but were going to attend mediation to resolve and finalize their divorce.

       21. During the Meeting of Creditors, the Chapter 13 Standing Trustee, Marie-Ann

Greenberg, Esq., made her objections known to counsel, including the Scura firm’s representation

of parties with diverse interests, transfer of property and failure to provide all tax returns. The

Standing Trustee formalized those objections in debtor’s bankruptcy (Doc. 14) and in AMA’s

bankruptcy (Doc. 20).
Case 19-18291-JKS        Doc 17     Filed 06/20/19 Entered 06/20/19 17:55:26            Desc Main
                                    Document     Page 5 of 5


        22.    Schedule “I” lists as debtor’s income $1,950 of unemployment contribution (which

is temporary) and a family contribution of $7,400 which is unreliable and not guaranteed and could

end at any moment. Debtor does not have sufficient income to fund the proposed plan.

        23. Confirmation of the Debtor’s Bankruptcy plan is presently scheduled for June 27,

2019. Based upon the totality of the Debtor’s actions stated above, it is evident that both his

petition and Chapter 13 Plan have been filed in bad faith.

        24. Therefore, it is respectfully requested that the Court deny confirmation of the Debtor’s

Plan.

        I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated: June 20, 2019
                                              COHN LIFLAND PEARLMAN
                                               HERRMANN & KNOPF LLP
                                              Attorneys for Cohn Lifland Pearlman
                                               Herrmann & Knopf LLP


                                                 By: /s/ Jeffrey W. Herrmann
                                                    Jeffrey W. Herrmann, Esq.
                                                     A Member of the Firm
